DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-24, 27, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS.
Regarding claims 14, 15, 17-21, and 37;

Specifically, Bowman et al. teaches the monomer (a) is one of the following formulae, wherein R is a vinyl group [Fig1; 0009; 0011].
 
    PNG
    media_image1.png
    274
    404
    media_image1.png
    Greyscale

Although Bowman et al. fails to teaches a preferred monomer (a) having a (meth) acrylate group; Bowman et al. teaches a "functional group" or "group" refers to a group of atoms that represents a potential reaction site in a compound [0020].  For example, certain monomers described herein comprise ethylenically unsaturated groups (e.g., acrylate groups, methacrylate groups, vinyl functional groups, vinylether groups, allyl groups, double-bonds in ring structures such an norbornene, etc.) and/or thiol functional prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
	 Regarding claim 16; Bowman et al. teaches the vinyl group is in a terminal position [see formula above; Fig1; 0009; 0011].
	Regarding claims 22-24 and 38; Bowman et al. teaches the photoinitiator is suitable DMPA (2,2-dimethoxy-2-phenylacetophenone), employed in an amount of 0.02 wt. %  [0014-0018; 0049].
	Regarding claim 27; Bowman et al. teaches the use of several photoinitiators/photosensitizers which are reactive at different wavelengths [0037].

Claims 25, 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, as applied to claims 14 above, and further in view of Arney et al. (US Serial No. 20070254975).
Bowman et al. renders obvious the basic claimed composition, as set forth above, with respect to claim 14.
Regarding claims 25 and 26; Bowman et al. fails to teach the composition further comprises a thermal free-radical initiator.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition may further comprise a thermal initiator, such as 
Regarding claim 32; Bowman et al. teaches the composition may further include a filler [0037], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight [0111].  Bowman et al. and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the 10 to 90% by weight of a filler, as taught by Arney et al., to the ceramic composition of Bowman et al., and would have been motivated to do so in order to achieve desired properties (e.g. impact resistance/toughness) for a particular end use, as suggested by Arney et al. [0110].

s 28, 29, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, as applied to claims 14, and further in view of Fischer et al. (US Serial No. 2012/0010066).
Bowman et al. renders obvious the basic claimed composition, as set forth above, with respect to claims 14.
Regarding claims 28, 29, and 39; Bowman et al. teaches the composition may further comprise an inhibitor [0038], but fails to teach the composition further comprising the inhibitor in an amount of 0.001 to 10 wt. %.  Fischer et al. teaches a light curable ceramic composition that contains a polymerizable binder and a polymerization initiator [abs].  Fischer teaches the addition of an inhibitor at a concentration of 0.001 to 1% [0068] that includes hydroquinone monomethyl ether (MEFIQ) [0069].  Bowman et al. and Fischer et al. are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV inhibitor, as taught by Fischer et al., to the composition of Bowman et al., and would have been motivate to do so in order to prevent spontaneous polyreaction and improve storage stability, as suggested by Fischer et al. [0068].

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, as applied to claim 14 above, and further in view of Mazzanti (US Serial No. 2006/0165903).
Bowman et al. renders obvious the basic claimed composition, as set forth above, with respect to claim 14.
Regarding claims 30 and 31; Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078], employed in an amount of about 1% [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of Fischer et al. (US Serial No. 2012/0010066), as applied to claim 39 above, and further in view of Mazzanti (US Serial No. 2006/0165903).
Bowman et al. in view of Fischer et al. renders obvious the basic claimed composition, as set forth above, with respect to claim 39.
Regarding claim 40; Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber employed in an amount of 2.5% by weight (TINUVIN 292, TINUVIN 400) [0101].  .

Terminal Disclaimer
The terminal disclaimer filed on 26 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10745525 and US Patent 10221284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.
Applicants argue and disagrees that Bowman teaches that vinyl groups and (meth)acrylate groups are functional equivalents; Bowman does not teach how the disclosed compositions can be modified or adapted for (meth)acrylate groups and Bowman does not mention, or show in structures, acrylate or methacrylate groups anywhere else in the disclosure, other than paragraph [0020].  
The Examiner makes note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Bowman explicitly teaches the compositions and methods of the invention include vinyl(ene) ceramic precursor monomers (i.e., monomers comprising at least one ethylenically unsaturated group and at least one Si-N linkage) [0030].  Bowman defines an “ethylenically unsaturated group” refers to a linear, branched, or cyclic unsaturated hydrocarbon group that comprises one or more carbon-carbon double bonds; exemplary ethylenically unsaturated groups include vinyl, allyl, butenyl, pentenyl, hexenyl, (meth)acryloyl, and the like [0022].
Applicants argue ambiguity needs to be coupled with the fact that one of ordinary skill in the chemical arts would not generally find vinyl groups and (meth)acrylate groups to be functionally equivalent.  The Examiner makes note that, for the purpose of Bowman, the prior art teaches that vinyl groups and (meth)acrylate groups are indeed functionally equivalent for purpose of functioning as an ethylenically unsaturated group in the vinyl(ene) ceramic precursor monomers, as set forth in Bowman [0020, 0022, 0030].  Furthermore, the Examiner point to the paragraph [0047] instant specification which states the “monomer molecule may include two or more functional groups selected from the group consisting of vinyl, ethynyl, vinyl ether, vinyl ester, vinyl amide, vinyl triazine, vinyl isocyanurate, acrylate, methacrylate, diene, triene, combinations, analogues, or derivatives thereof.”  Emphasis added.  Thus the instant invention also recognizes that vinyl groups and (meth)acrylates are functionally equivalent.
Applicants argue the “two or more” requirement of claim 14 is important and is not taught or suggested by Bowman.  The Examiner respectfully disagrees.  As stated above, a reference may be relied upon for all that it would have reasonably Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Bowman et al. teaches the monomer (a) is one of the following formulae, 
wherein R is a vinyl group [Fig1; 0009; 0011].

    PNG
    media_image1.png
    274
    404
    media_image1.png
    Greyscale

	Thus, Bowman teaches it obvious to employ a monomer comprising “two or more” ethylenically unsaturated groups.
In response to applicant's argument that Bowman does not fairly recognize, teach, or suggest the benefit of a single molecule having non-carbon atoms and two or more functional groups selected from the group consisting of ethynyl, vinyl ether, vinyl ester, vinyl amide, vinyl triazine, vinyl isocyanurate, acrylate, methacrylate, diene, triene, and combinations thereof, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As such, Bowman et al. is still relied upon for rendering obvious the basic claimed preceramic monomer formulation, as required by the claims.
	Arney et al. is still relied upon for rendering obvious the addition of a thermal initiator.
Fischer et al. is still relied upon for rendering obvious employing  the inhibitor in an amount of 0.001 to 10 wt. %.
Mazzanti et al. is still relied upon for rendering obvious the addition of a 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767